Case 1:20-cv-03323-JSR Document 29 Filed 07/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSH BRUECKNER

Plaintiff, Civ. No. 20 CV 3323 (JSR)
v.
YOU CAN BEAM LLC,
Defendant.

ons

PROPOSED ORDER OF JUDGMENT

This matter having come before the Court upon the motion of Plaintiff Josh Brueckner

 

 

for Summary Judgment, pursuant to Rule 56 of the Federal Rules of Civil Procedure;

WHEREAS, Plaintiff moved the Court for summary judgment on Plaintiff's claim for
breach of contract and on Defendant You Can Beam LLC’s breach of contract counterclaim; and

WHEREAS, by Memorandum and Order dated May 27, 2021, the Court granted
Plaintiff's motion in all respects; and

WHEREAS, the agreement at issue required Defendant to make monthly payments of
$15,000 to Plaintiff for six months and provide one month’s notice prior to termination, or seven
$15,000 payments in total, unless the agreement was properly terminated for cause; and

WHEREAS, the Court found that Defendant did not properly terminate the agreement for
cause; and

WHEREAS, Defendant made one $15,000 payment to Plaintiff, leaving six payments of

$15,000 due, or $90,000 due in total; and

 

 

 

 

 
Case 1:20-cv-03323-JSR Document 29 Filed 07/30/21 Page 2 of 2

WHEREAS, in this case filed under the diversity jurisdiction of the Court, interest is
calculated pursuant to CPLR §5004 at nine percent per annum; and

WHEREAS, Defendant breached the agreement by terminating it without cause on April
8, 2020; and

WHEREAS, interest at nine percent per annum on $90,000 for the period from April 8,
2020 until May 27, 2021 equals $9,187.40; and

IT IS HEREBY ORDERED AND ADJUDGED, that judgment is entered in favor of
Plaintiff Josh Brueckner, and against Defendant, You Can Beam LLC, in the amount of
$99,187.40; and

IT IS FURTHER ORDERED, that judgment shall be entered by the clerk for the total

amount as set forth and computed above.

Dated: vl, 2021 SAME

HOW JED S. AKOFF, U.S.D.J

 

 

 

 

 
